Order, Supreme Court, New York County, entered May 20, 1971, *703unanimously modified, on the law and the facts and in the exercise of discretion, to direct plaintiff-respondent to file a note of issue for the opening day of the September 1971 Term, paying the necessary fee therefor, and to direct the parties to complete pretrial procedures in advance of that day, and, conditioned upon the filing, within 20 days after service upon plaintiff-respondent by defendant-appellant of a copy of the order entered hereon, by plaintiff-respondent of an undertaking in the increased amount of $25,000, otherwise affirmed, without costs and without disbursements. The statement of readiness is dispensed with. The preliminary injunction may stand if the bond is increased from the present patently inadequate amount. Potential harm to defendant-appellant landlord is measurable in dollars should it be determined that plaintiff’s lease was not renewed; that to plaintiff tenant may well be irreparable in that ouster from the premises will result in the irretrievable loss of its restaurant business. An early trial is obviously necessary in these circumstances. Concur — Markewich, J. P., Nunez, Steuer and Tilzer, JJ.